707 N.W.2d 597 (2005)
Gloria JACKSON, Plaintiff-Appellant,
v.
LAKER GROUP, L.L.C., and Kroll Construction Company, Defendants-Appellees.
Laker Group, L.L.C., Plaintiff-Appellee,
v.
Gloria Jackson, Defendant-Appellant.
Docket Nos. 130109, 130110 & (59). COA Nos. 261588, 261594.
Supreme Court of Michigan.
December 28, 2005.
On order of the Court, the motion for stay of trial court proceedings is GRANTED. Proceedings in the Oakland Circuit Court are stayed pending the completion of this appeal.
The application for leave to appeal the November 3, 2005 judgment of the Court of Appeals remains pending.